 



EXHIBIT 10(y)
OLD NATIONAL BANCORP
1999 EQUITY INCENTIVE PLAN
EXECUTIVE STOCK OPTION AWARD AGREEMENT
     THIS AWARD AGREEMENT, made and executed as of the 25th day of January,
2007, between Old National Bancorp, an Indiana corporation (the “Company”), and
                                        , an officer or employee of the Company
or one of its Affiliates (the “Participant”);
WITNESSETH:
     WHEREAS, the Company has adopted the Old National Bancorp 1999 Equity
Incentive Plan (the “Plan”), to further the growth and financial success of the
Company and its Affiliates by aligning the interests of Participants, through
the ownership of Shares, with the interests of the Company’s shareholders; to
provide Participants with an incentive for excellence in individual performance;
and to promote teamwork among Participants; and
     WHEREAS, it is the view of the Company that this goal may be achieved by
granting stock options to eligible officers and other key employees; and
     WHEREAS, the Participant has been designated by the Committee as an
individual to whom stock options should be granted under the Plan as determined
from the duties performed, the initiative and industry of the Participant, the
extraordinary nature of his/her service, and his/her potential contribution to
the future development, growth and prosperity of the Company;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, the Company and the Participant agree as follows:
1. Grant of Option.

  (a)   Aggregate Number of Shares. Subject to the provisions of Sections 5 and
7 of this agreement, the Company hereby grants to the Participant the right and
option (“Option”) to purchase all or any part of an aggregate of (___) Shares
subject to the terms and conditions of this agreement and the provisions of the
Plan. All provisions of the Plan, including defined terms, are incorporated and
are expressly made a part of this agreement by reference. The Participant hereby
acknowledges that he/she has received a copy of the Plan.     (b)   Designation
of Character of Options. Pursuant to the authority of the Committee to determine
the character of the options granted of the total options granted under
subsection (a), (___) shares shall be nonqualified stock options (“NSO’s”).

2. Option Price.

  (a)   Exercise Price. The per share Exercise Price for the Shares represented
by the Option granted under Section 1 shall be $18.43 (which is the per share
Fair Market Value on the date the Option is granted).     (b)   Issuance of
Certificates. Certificates evidencing the Shares purchased under the Option will
not be delivered to the Participant until full payment has been made for them
and the Participant shall have none of the rights of a shareholder with respect
to such Shares until those Shares are recorded on the Company’s official
shareholder records (or the records of its transfer agents or registrars) as
having been issued and transferred to the Participant. The Company will not be
required to issue or deliver any certificates for Shares purchased upon exercise
of the Option prior to (i) completing any registration or other qualification of
the Shares, which the Company deems necessary or advisable

 



--------------------------------------------------------------------------------



 



      under any federal or state law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body;
and (ii) obtaining any approval or other clearance from any federal or state
governmental agency or body, which the Company determines to be necessary or
advisable. The Company has no obligation to obtain the fulfillment of the
conditions specified in the preceding sentence.

3. Income and Employment Tax Withholding.

  (a)   Participant’s Sole Responsibility. The Participant will be solely
responsible for paying to the Company all required federal, state, city and
local taxes applicable to his/her (i) exercise of an NSO, and (ii) disposition
of Shares acquired pursuant to the exercise of an ISO is a disqualifying
disposition as described in Section 422(a)(1) of the Code. The Participant
agrees to notify the Company within ten (10) days of making such a disqualifying
disposition.     (b)   Payment by Withholding Shares. Notwithstanding the
provisions of subsection (a), with respect to Shares to be issued pursuant to
the exercise of an NSO, the Committee, in its discretion and subject to such
rules as it may adopt, may permit the Participant to elect to satisfy, in whole
or in part, any withholding tax obligation which may arise in connection with
the exercise of the NSO by having the Company withhold otherwise deliverable
Shares or accept delivery from the Participant of Shares then owned by the
Participant which have a Fair Market Value, determined as of the date of the
delivery of such Shares, equal to the amount of the minimum withholding tax to
be satisfied by that retention or delivery.

4. Nontransferability. The Option cannot be assigned or transferred by the
Optionee except by will or by the laws of descent and distribution. The Option
cannot be pledged or hypothecated in any way, nor can it be subject to
execution, attachment or similar process. Any attempted assignment, transfer,
pledge or other disposition of the Option in violation of this provision or the
levy of execution, attachment or similar process upon the Option will be null
and void and without effect and will cause the Option to be terminated.
Notwithstanding the foregoing, and as more fully outlined in the Plan, the
Participant may transfer NSO’s to: (a) the Participant’s spouse, any children or
lineal descendants of the Participant or the Participant’s spouse, or the
spouse(s) of any such children or lineal descendants (“Immediate Family
Members”); (b) a trust or trusts for the exclusive benefit of Immediate Family
Members; or (c) a partnership or limited liability company in which the
Participant and/or Immediate Family Members are the only equity owners
(collectively, “Eligible Transferees”).
5. Exercise of Option.

  (a)   Maximum Term and Vesting. The Option may not be exercised after the
expiration of ten (10) years from the date of this agreement, subject to earlier
termination as provided in the Plan or this agreement. Subject to the provisions
of this Section 5 and Section 7, the Option Shares shall vest and be exercisable
by the Participant according to the following schedule:

          Date of Vesting   Percent of Option Shares Vested
February 1, 2008
    33.3 %
February 1, 2009
    33.3 %
February 1, 2010
    33.4 %

2



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, the Option Shares shall also become fully
vested and be exercisable upon the Participant’s death, Disability or
Retirement. In addition, the Option Shares shall vest and be exercisable upon a
Change in Control of the Company.

  (b)   Limitations on Exercise. Except as otherwise provided in Section 4, the
Option may be exercised during the lifetime of the Participant only by the
Participant or his/her guardian or attorney-in-fact in the event the Participant
incurs a Disability. In the case of the Participant’s death, the Option may be
exercised by the Participant’s personal representative.     (c)   Legal
Requirements. Notwithstanding any other provision of this agreement, the Option
may not be exercised in whole or in part if the issuance of the Shares would
constitute a violation of any applicable federal or state securities law or
other applicable laws, rules or regulations. As a condition to the exercise of
the Option, the Company may require the person exercising the Option to make any
representation or warranty to the Company as may be required by any applicable
law or regulation.

6. Method of Exercise of Options. The Participant may exercise the Option, to
the extent it is vested, in whole or in part, at any time during the Option
Period, by giving written notice to the Company of exercise on a form provided
by the Committee for such purpose. Such notice must specify the number of Shares
subject to the Option to be purchased and must be accompanied by payment in full
of the total Exercise Price by cash or cashier’s check.
7. Early Termination of Option.

  (a)   In General. All rights to exercise the Option will terminate on the
effective date of the Participant’s Termination of Service, except that such
Option, to the extent then exercisable at the time of such Termination of
Service, may be exercised until the expiration of the thirty (30) consecutive
day period commencing on the date of such Termination of Service, but no later
than the date the Option expires pursuant to its terms, unless the termination
is for Cause or on account of the death, Disability or Retirement of the
Participant. Transfer from the Company to an Affiliate or vice versa, or from
one Affiliate to another, will not be deemed a Termination of Service.     (b)  
For Cause Termination. If the Participant’s Termination of Service is for Cause,
the Option will terminate effective on the date the Participant receives notice
of his/her Termination of Service for Cause unless the Committee determines
otherwise in its sole discretion, in which case the Option will expire at the
time prescribed in Subsection (a). For purposes of this Agreement, Cause means
(A) an action by the Participant which involves misconduct or gross negligence
materially injurious to the Company, (B) the requirement or direction imposed on
the Company by a federal or state regulatory agency which has jurisdiction over
the Company to terminate the employment of the Participant, or (C) the
conviction of the Participant of the commission of any criminal offense
involving dishonesty or breach of trust, or, (D) any intentional breach by the
Participant of a material term, condition or covenant of any written agreement
between the Participant and the Company or one of its Affiliates.
Notwithstanding the foregoing, the Participant will not be deemed to have
incurred a Termination for Cause unless there is delivered to the Participant a
copy of a notice of termination from the Company accompanied by a resolution
duly adopted by a majority of the Board then in office finding that, in the good
faith opinion of the Board, the termination of the Participant’s employment is
for Cause, specifying the particulars thereof in detail, and granting an
opportunity, following a reasonable period of time, for the Participant,
together with his counsel, to be heard before the Board.

3



--------------------------------------------------------------------------------



 



  (c)   Exercise on Death, Disability or Retirement. If a Participant’s
Termination of Service is due to death, Disability or Retirement, any
unexercised Options held by such Participant will thereafter be fully
exercisable until the expiration of the Option Period.     (d)   Change in
Control of the Company. In the event of a Change in Control of the Company, all
outstanding Options that are not then exercisable or are subject to any
restrictions will become immediately exercisable and all restrictions shall be
removed, as of the first date that the Change in Control has been deemed to have
occurred, and shall remain removed for the remaining life of the Option.

8. Participant’s Representations. The Participant represents to the Company
that:

  (a)   the terms and arrangements relating to the grant of the Option and the
Shares to which it relates, and the offer thereof, have been arrived at or made
through direct communication with the Company or person acting in its behalf and
such Participant;     (b)   he/she has received a balance sheet and income
statement of the Company and as an officer or key employee of the Company or its
Affiliates:

  (i)   is thoroughly familiar with its business affairs and financial condition
and     (ii)   has been provided with or has access to such information (and has
enough knowledge and experience in financial and business matters that he/she is
capable of utilizing such information) as is necessary to evaluate the risks,
and make an informed investment decision with respect to, this right and the
Shares to which it relates;

  (c)   he/she has sufficient financial resources so that he/she is able to bear
the economic risks of his/her investment in the Shares to which the Option
relates; and     (d)   he/she represents the Option is being acquired in good
faith for investment purposes and not with a view to, or for sale in connection
with, any distribution thereof.

9. Mitigation of Excise Tax. The Participant acknowledges that all Awards and
the exercise of all Options hereunder are subject to reduction by the Committee
for reasons specified in Section 14.10 of the Plan.
10. Indemnity. The Participant hereby agrees to indemnify and hold harmless the
Company and its Affiliates (and their respective directors, officers and
employees), and the Committee, from and against any and all losses, claims,
damages, liabilities and expenses based upon or arising out of the incorrectness
or alleged incorrectness of any representation made by him/her to the Company or
any failure on the part of him/her to perform any agreements contained herein.
The Participant hereby further agrees to release and hold harmless the Company
and its Affiliates (and their respective directors, officers and employees) from
and against any tax liability, including without limitation, interest and
penalties, incurred by the Participant in connection with his/her participation
in the Plan.
11. Financial Information. The Company hereby undertakes to deliver to the
Participant, at such time as they become available and so long as the Option is
in effect and is unexercised in whole or in part, a balance sheet and income
statement of the Company with respect to any fiscal year of the Company ending
on or after the date of this agreement.

12. Conditions Precedent. In no event will the Company be obligated to issue
Shares pursuant to the Option until it is satisfied that all conditions
precedent to the issuance of the Shares, as provided in the Plan and this
agreement, have been performed and completed.
13. Changes in Shares. In the event of any change in the Shares, as described in
Section 4.5 of the Plan, the Committee will make appropriate adjustment or
substitution in the number, kind and price of

4



--------------------------------------------------------------------------------



 



Shares under the Option, all as provided in the Plan. The Committee’s
determination in this respect will be final and conclusive upon all parties.
14. Effect of Headings. The descriptive headings of the Sections and, where
applicable, subsections, of this agreement are inserted for convenience and
identification only and do not constitute a part of this agreement for purposes
of interpretation.
15. Controlling Laws. Except to the extent superseded by the laws of the United
States, the laws of the State of Indiana, without reference to the choice of law
principles thereof, shall be controlling in all matters relating to this
agreement.
16. Counterparts. This agreement may be executed in two (2) or more
counterparts, each of which will be deemed an original, but all of which
collectively will constitute one and the same instrument.
     IN WITNESS WHEREOF, the Company, by its officer thereunder duly authorized,
and the Participant, have caused this Stock Option Award Agreement to be
executed as of the day and year first above written, which is the date on which
the Option is granted.

             
Accepted by:
      Date:    
 
           
 
  Executive’s Name        
 
           
Printed Name:
           
 
 
 
       

OLD NATIONAL BANCORP

         
By:
       
 
 
 
Allen R. Mounts
EVP, Chief Human Resources Officer
Old National Bancorp Evansville, IN 47708    

5